Name: Regulation (EEC) No 1545/69 of the Council of 23 July 1969 on the tariff applicable to tobacco products sent in small quantities to private individuals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 362 Official Journal of the European Communities 5.8.69 Official Journal of the European Communities No L 191/3 REGULATION (EEC) No 1545/69 OF THE COUNCIL of 23 July 1969 on the tariff applicable to tobacco products sent in small quantities to private individuals HAS ADOPTED THIS REGULATION: Article 1 The following paragraph shall be substituted for paragraph 1 , Title II B, of Part I of the Annex to Regulation (EEC) No 950/68 : ' 1 . A standard ad valorem customs duty of 10% shall apply to small quantities of goods sent to private individuals if such goods are not imports of a commercial nature . That standard rate of customs duty shall not apply to the goods falling within Chapter 24'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof; Having regard to the draft Regulation submitted by the Commission ; Whereas Council Regulation (EEC) No 950/68 1 of 28 June 1968 on the Common Customs Tariff provides for a standard ad valorem duty of 10% to apply, under certain conditions, to goods sent in small quantities to private individuals ; whereas , when this standard rate of duty is applied to goods falling within Chapter 24 of the Common Customs Tariff, such goods qualify for excessive tariff advantages ; whereas therefore this standard rate of duty should not apply to those goods ; Article 2 This Regulation shall enter into force on 1 September 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1969 . For the Council The President J. M. A. H. LUNS 1 OJ No L 172, 22.7.1968, p . 1 .